By the Cqwrt,

Cowen, J.
The decision of the jury on the question of fraud can not be disturbed.
The admissions of the plaintiff that he was to pay debts of the firm from whom he purchased the property, and that he took subject to an obligation to pay, were proposed to be received by the judge, if offered as proof concerning the consideration on which the plaintiff purchased of the debtors. He denied their admissibility for any.other purpose; and in this he was right. They could not be received to raise a trust or an equitable or other lien in favor of the defendant. He came to defend as sheriff under the statute of fraudulent conveyances. If there was any trust in favor of the credit-. *39ors, whose rights he represented, their remedy was in another form.
On the judge’s charge the question is, whether the deed of a debtor, expressing a consideration, is evidence that the consideration passed as against his creditors who afterwards obtain judgment. I am of opinion that it is. They claim under him.
New trial denied.